 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Sheila T. Roundtree, et al.,                     No. CV-19-04813-PHX-DMF
10                  Plaintiffs,                        ORDER
11    v.
12    Maricopa County Special Health District
      Board of Directors, et al.,
13
                    Defendants.
14
15          Before the Court is Plaintiffs’ First Amended Complaint. (Doc. 17.) The matter was
16   referred to Magistrate Judge Deborah M. Fine for a Report and Recommendation. (Doc.

17   22.) On November 15, 2019, Magistrate Judge Fine filed a Report and Recommendation,
18   recommending the Court dismiss without prejudice and without leave to amend Plaintiffs’

19   First Amended Complaint. (Id.) To date, no objections have been filed.

20   I.     STANDARD OF REVIEW
21          The Court “may accept, reject, or modify, in whole or in part, the findings or
22   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1)(C); see Baxter v.

23   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991). Parties have fourteen days from the service

24   of a copy of the magistrate’s recommendation within which to file specific written

25   objections to the Court. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 6, 72. Failure to object

26   to a magistrate’s recommendation relieves the Court of conducting de novo review of the
27   magistrate’s factual findings and waives all objections to those findings on appeal. See
28   Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998). A failure to object to a magistrate’s
 1   conclusion “is a factor to be weighed in considering the propriety of finding waiver of an
 2   issue on appeal.” Id.
 3   II.    DISCUSSION
 4          Having reviewed the Report and Recommendation of Magistrate Judge Fine, and
 5   no objections having been made by any party thereto, the Court hereby incorporates and
 6   adopts Magistrate Judge Fine’s Report and Recommendation.
 7   III.   CONCLUSION
 8          Accordingly, for the reasons set forth,
 9          IT IS HEREBY ORDERED adopting the Report and Recommendation of
10   Magistrate Judge Fine. (Doc. 22.)
11          IT IS FURTHER ORDERED dismissing without prejudice and without leave to
12   amend Plaintiffs’ Amended Complaint. (Doc. 17.)
13          IT IS FURTHER ORDERED directing the Clerk of the Court to enter judgment
14   accordingly.
15          Dated this 6th day of January, 2020.
16
17                                                 Honorable Stephen M. McNamee
                                                   Senior United States District Judge
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
